     Case 2:21-cv-00102 Document 16 Filed 04/13/21 Page 1 of 8 PageID #: 74




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION


QUANTEL SAUNDERS,

                                  Petitioner,

v.                                                   CIVIL ACTION NO. 2:21-cv-00102

DONALD AMES,

                                  Respondent.


                             MEMORANDUM OPINION AND ORDER


        The Court has reviewed the Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(Document 1), wherein the Petitioner asserts that he is being held in violation of the Constitution

or laws of the United States as a pretrial detainee pursuant to an indictment filed in the Fayette

County Circuit Court. 1 In particular, the Petitioner asserts that the State presented false or

misleading testimony, police officers violated the West Virginia Eyewitness Identification Act,

and that his “mistrial bars retrial due to double jeopardy” because a “manifest necessity” was not

properly found by the Circuit Court. (Document 1 at 7, 13-15.)

        By Standing Order (Document 4) entered on February 17, 2021, this action was referred

to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court

of proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

On February 18, 2021, the Magistrate Judge submitted a Proposed Findings and Recommendation

(PF&R) (Document 5), wherein it is recommended that the Court deny the Petitioner’s petition for



1 State v. Saunders, Criminal No. 17-F-26.
      Case 2:21-cv-00102 Document 16 Filed 04/13/21 Page 2 of 8 PageID #: 75




a writ of habeas corpus, adopt the PF&R, and remove this matter from the Court’s docket. The

Petitioner filed Objections to Proposed Findings and Recommendations (Document 15) on March

31, 2021, following two extensions of the deadline for filing such objections. For the reasons

stated herein, the Court finds that the Petitioner’s objections should be sustained, the Magistrate

Judge’s PF&R rejected, and this matter remanded to the Magistrate Judge for further proceedings

in accordance with this opinion.


                  FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         The Magistrate Judge’s PF&R sets forth the factual and procedural background of this case

in detail. The Court hereby incorporates those factual findings, but to provide context for the

ruling contained herein, provides the following summary. The Petitioner is a pretrial detainee

challenging his detention pursuant to a three-count indictment filed in Fayette County Circuit

Court of West Virginia, 2 wherein the Petitioner is charged with one count of conspiracy to commit

a felony, one count of murder, and one count of robbery in the first-degree.

         The Petitioner asserts that he is being detained in violation of the Constitution or the laws

of the United States.        First, the Petitioner argues that the State knowingly and improperly

presented false or misleading testimony to the grand jury. Specifically, the Petitioner asserts that

an individual provided a statement identifying the Petitioner as a person fleeing from the crime

scene and that identification “significantly contributed to the grand jury’s decision to indict. . .”

(Document 1 at 11.) However, the Petitioner asserts that the identifying statement can be proven

false.



2 State v. Saunders, Criminal No. 17-F-26, 19-1084. The Petitioner’s petition for a writ of habeas corpus also
indicates that he is currently serving a sentence after being convicted of a crime in the Raleigh County Circuit Court
of West Virginia, case number 15-IF-279H.
                                                          2
     Case 2:21-cv-00102 Document 16 Filed 04/13/21 Page 3 of 8 PageID #: 76




       Second, the Petitioner argues that police officers violated the West Virginia Eyewitness

Identification Act by failing to follow proper procedure prior to his identification by Sabrina Gray.

The Petitioner argues that the officers and the prosecutor “knew, or should have known, that

Sabrina Gray’s identification was misleading and commits a violation toward [the Petitioner].”

(Document 1 at 12.) The Petitioner further argues that Sabrina Gray’s identification “greatly

contributed to the grand jury’s decision to indict.” (Id.)

       Lastly, the Petitioner argues that his “mistrial bars retrial due to double jeopardy” because

a “manifest necessity” was not properly found by the Circuit Court. (Document 1 at 7, 13-15.)

The Petitioner asserts that he discovered the existence of exculpatory evidence a few days after his

jury trial began. An in camera hearing was conducted, and the State acknowledged and disclosed

the exculpatory evidence. The Petitioner states that at that point his defense counsel moved to

dismiss the action, arguing that the State had failed to disclose exculpatory evidence in violation

of Brady v. Maryland. That motion was denied, but the Circuit Court allowed a continuance to

investigate the exculpatory evidence. The State objected to a further continuance and requested

a mistrial, which the Circuit Court granted.

       The Petitioner asserts that he appealed the Circuit Court’s decision granting a mistrial to

the West Virginia Supreme Court of Appeal. On January 6, 2020, his appeal was denied. In his

petition for writ of habeas corpus, the Petitioner stated, “I believe this to be my next step to higher

court.” (Document 1 at 4.) The Petitioner now requests that this Court issue a writ of petition to

reverse the Court of Fayette County’s Order and dismiss the pending state “criminal action in

accordance with constitutional protections of the Fifth Amendment to the Constitution and Article

3, Section 5 of the West Virginia Constitution which protects individuals from and against double

jeopardy.” (Document 1 at 8.)

                                                  3
     Case 2:21-cv-00102 Document 16 Filed 04/13/21 Page 4 of 8 PageID #: 77




                                   STANDARD OF REVIEW

       This Court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C).

However, the Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). In addition,

this Court need not conduct a de novo review when a party “makes general and conclusory

objections that do not direct the Court to a specific error in the magistrate's proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982). When reviewing

portions of the PF&R de novo, the Court will consider the fact that Petitioner is acting pro se, and

his pleadings will be accorded liberal construction. Estelle v. Gamble, 429 U.S. 97, 106 (1976);

Loe v. Armistead, 582 F.2d 1291, 1295 (4th Cir.1978).


                                          DISCUSSION

       In the PF&R, the Magistrate Judge determined that the Younger abstention doctrine should

apply and preclude this Court from interfering with the state criminal proceeding. In particular,

the Magistrate Judge stated that the state court proceedings are ongoing and the Petitioner has yet

to stand trial upon charges contained in the indictment, that the pending state criminal proceeding

involves an important state interest, and that there is no indication that this Court should make any

exception to abstention.

       The Petitioner objects to the PF&R, arguing that filing a petition for writ of habeas corpus

under 28 U.S.C. § 2241 is the appropriate next step for relief, and asks “this Court to administer

justice by injunction to the Circuit Court of Fayette County, West Virginia, to cease and desist the

                                                 4
     Case 2:21-cv-00102 Document 16 Filed 04/13/21 Page 5 of 8 PageID #: 78




attempt to try the Petitioner based upon the ‘manifest necessity’ doctrine and the Double Jeopardy

attachment.” (Document 15 at 5.) The Petitioner argues that the PF&R is incorrect in stating

that the Petitioner appears to be attempting to appeal a State Court decision to this Court. Instead,

the Petitioner states that he filed a writ of prohibition with the West Virginia Supreme Court of

Appeals, not an appeal, and that a Section 2241 petition is the correct process through which a

pretrial detainee may seek relief for a violation of double jeopardy without any manifest necessity

after denial of a writ of prohibition. Additionally, the Petitioner argues that the Magistrate Judge

failed to analyze the facts of the case in light of case law demonstrating that a mistral should not

have been granted by the Circuit Court.

       The Double Jeopardy Clause provides “that when a trial court abuses the ample discretion

afforded to it in granting a mistrial in a criminal case over a defendant’s objection, the defendant

may not be retried.” Gilliam v. Foster, 75 F.3d 881, 905 (4th Cir. 1996). In Younger v. Harris,

the Supreme Court held that a federal court must generally abstain from enjoining state criminal

prosecutions challenged on constitutional grounds. Younger v. Harris, 401 U.S. 37, 43 (1971).

               Absent a few extraordinary exceptions, Younger mandates that a
               federal court abstain from exercising jurisdiction and interfering in
               a state criminal proceeding if (1) there is an ongoing state judicial
               proceeding brought prior to substantial progress in the federal
               proceeding; that (2) implicates important, substantial, or vital state
               interests’ and (3) provides adequate opportunity to raise
               constitutional challenges.


Nivens v. Gilchrist, 444 F.3d 237, 241 (4th Cir. 2006). Younger’s mandate may be disregarded

by a federal court only where “(1) there is a showing of bad faith or harassment by state officials

responsible for the prosecution; (2) the state law to be applied in the criminal proceeding is

flagrantly and patently violative of express constitutional prohibitions; or (3) other extraordinary

                                                 5
     Case 2:21-cv-00102 Document 16 Filed 04/13/21 Page 6 of 8 PageID #: 79




circumstances exist that present a threat of immediate and irreparable injury.” Id. (quoting

Younger, 401 U.S. at 46) (internal quotation marks omitted).

        The Fourth Circuit has held that “one such extraordinary circumstance may exist in the

double jeopardy context, where a ‘portion of the constitutional protection the Double Jeopardy

Clause affords would be irreparably lost if claimants were forced to endure a second trial before

seeking to vindicate their constitutional rights at the federal level.’” Id. (quoting Gilliam v.

Foster, 75 F.3d 881, 904 (4th Cir. 1996) (en banc)) (internal brackets omitted). Other courts to

have addressed this issue “have unanimously recognized that a colorable claim that a second trial

will violate a defendant’s double jeopardy right is a preeminent example of one of the very few

extraordinary circumstances justifying federal court intervention in a pending state criminal

proceeding.” Gilliam, 75 F.3d at 904. 3 “Moreover, this conclusion is buttressed by the fact that

the Supreme Court has never refused on the basis of the Younger abstention doctrine to decide the

merits of a double jeopardy claim raised in a § 2254 petition.” Id. The Supreme Court has held

that denial of a motion to dismiss an indictment on double jeopardy grounds is an immediately

appealable final decision. Abney v. United States, 431 U.S. 651, 655 (1977).

        However, “a party must show a ‘substantial likelihood of an irreparable double jeopardy

violation’ in order to avoid Younger abstention.” Nivens, 444 F.3d at 242. “In other words, the

key question is whether the state allows for Appellants to raise their objections, not whether the

state agrees with those objections.” Id. at 243. If the petitioner fails to show a “clear, immediate,



3 Citing Satter v. Leapley, 977 F.2d 1259 (8th Cir. 1992); Mannes v. Gillespie, 967 F.2d 1310, 1312 (9th Cir. 1992),
cert. denied, 506 U.S. 1048 (1993); Showery v. Samaniego, 814 F.2d 200, 201 n.5 (5th Cir. 1987); Doe v. Donovan,
747 F.2d 42, 44 (1st Cir. 1984) (per curiam); United States ex rel. Stevens v. Circuit Court of Milwaukee Co., Wis.
Branch VIII, 675 F.2d 946, 947-48 (7th Cir. 1982); Gully v. Kinzman, 592 F.2d 283, 286-87 (6th Cir.), cert. denied,
442 U.S. 924 (1979); Drayton v. Hayes, 589 F.2d 117, 120-21 (2d Cir. 1979); United State ex rel. Webb v. Court of
Common Pleas of Philadelphia County, 516 F.2d 1034, 1037-39 (3d Cir. 1975).
                                                         6
     Case 2:21-cv-00102 Document 16 Filed 04/13/21 Page 7 of 8 PageID #: 80




or irreparable double jeopardy violation, abstention remains the proper course of action for the

district court . . . .” Id. at 244. Additionally, prisoners must exhaust their state court remedies

prior to bringing a federal habeas petition in district court. Rose v. Lundy, 455 U.S. 509, 522

(1982).

          Construing the Petitioner’s petition liberally, the Court will review the petition as one filed

pursuant to 28 U.S.C. § 2254, since the Petitioner is challenging a state court judgment. In this

case, the Petitioner has put forth a claim that he is being held as a pretrial detainee in violation of

his double jeopardy rights. In particular, the Petitioner has asserted that a jury trial began on the

pending indictment, but that a mistrial was declared after the discovery of exculpatory evidence

and a continuance. He asserts that he is now being held as a pretrial detainee on that same

indictment, despite a motion to dismiss the pending indictment due to a double jeopardy violation.

          The case law is clear that violation of a defendant’s double jeopardy rights presents an

extraordinary circumstance that could warrant federal intervention and refraining from Younger

abstention. The Petitioner has set forth a claim that, if determined to be colorable, may warrant

federal intervention. However, additional information is needed to determine whether the alleged

double jeopardy violation is in fact clear, immediate, and irreparable, and whether the Petitioner

has exhausted remedies available to him at the state level. Therefore, the Court finds that the

Petitioner’s petition for writ of habeas corpus should not be dismissed.


                                            CONCLUSION

          Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Objections to Proposed Findings and Recommendations (Document 15) be SUSTAINED and the

Proposed Findings and Recommendations (PF&R) (Document 5) be REJECTED. The Court

                                                    7
    Case 2:21-cv-00102 Document 16 Filed 04/13/21 Page 8 of 8 PageID #: 81




further ORDERS that this matter be REMANDED to the Magistrate Judge for further findings in

accordance with this opinion.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                         ENTER:        April 13, 2021




                                            8
